652 S.E.2d 546 (2007)
In the Matter of Anson Andrew ADAMS.
No. S08Y0004.
Supreme Court of Georgia.
October 29, 2007.
Michael C. Garrett, Garrett & Gilliard, P.C., Augusta, for Appellant.
Jenny K. Mittelman, William P. Smith III, General Counsel, State Bar of Georgia Atlanta, for Appellee.
Gregory L. Fullerton, Chair, Review Panel, Albany, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court on Anson Andrew Adams' petition seeking voluntary suspension of his license pending the outcome of an appeal of his criminal convictions. See Bar Rule 4-106(f)(1). Because we agree that such a suspension is appropriate, we accept Adams' petition.
On May 10, 2007, Adams was convicted of two felonies and four misdemeanors in the Superior Court of Richmond County. As a result of these convictions and the subsequent imposition of sentence, Adams, who has been a member of the Bar since 2006, violated Rule 8.4(a)(2) of Bar Rule 4-102(d), thereby subjecting himself to the provisions of Bar Rule 4-106. Stating his intent to appeal his convictions, however, Adams filed this petition for voluntary suspension of his license pending the outcome of his appeal. The Bar has indicated that it has no objection to Adams' petition. Based on our review of the record, we agree that the petition should be granted. Accordingly, Adams is hereby suspended from the practice of law in this State until further order of this Court. He is reminded of his duties under Bar Rule 4-219(c).
Suspended until further order of this Court.
All the Justices concur.